Citation Nr: 0000920	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  95-23 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, including whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

REMAND

The veteran had active service from June 1945 to August 1946.

This appeal arose from a February 1995 determination by the 
Committee on Waivers and Compromises located in the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied the veteran's claim for 
waiver of recovery of an overpayment of improved disability 
pension benefits by concluding that a finding of fraud 
precluded a grant of waiver.

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in October 1996 for further development, including a 
hearing on appeal which was conducted before the undersigned 
Board Member in July 1997.  At that hearing on appeal the 
veteran submitted a number of documents into evidence, 
including a copy of his 1990 Federal and California state tax 
returns.

The current record shows that the veteran was advised by the 
RO in a July 1994 letter that his improved disability pension 
benefits were being terminated, effective February 1, 1990, 
based on income in excess of $99,999 from racetrack betting 
at California racetracks.  Received from the veteran in 
August 1994 were a copy of the July 1994 letter from the VA 
notifying him of the termination of benefits based on excess 
income, documents obtained from the Internal Revenue Service 
and a letter in which the veteran stated that the documents 
proved that his income was zero and that he was requesting 
that the RO straighten out this matter.

While the veteran's August 1994 response may reasonably be 
construed as a notice of disagreement with the termination of 
benefits, the current record does not show that a statement 
of the case addressing the issue of whether the veteran's 
improved disability benefits were properly terminated, 
effective February 1, 1990, based on excess income, was ever 
issued to the veteran.

In Harris v. Derwinski, 1 Vet. App. 180, 183 (1990), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) stated that, when two issues are "inextricably 
intertwined," a decision on one issue would have a 
significant impact on the veteran's claim for the second 
issue.  In order for the Board to reach a final decision, 
both issues, when inextricably linked together, must be 
considered.  The Board believes that, in light of the Harris 
decision, the issue of whether the veteran's improved 
disability pension benefits were properly terminated, 
effective February 1, 1990, should be resolved prior to final 
appellate consideration of the issue of entitlement to waiver 
of recovery of an overpayment of improved disability pension 
benefits.

With respect to the issue of whether the veteran's improved 
disability pension benefits were properly terminated, 
effective February 1, 1990, based on excess income, it should 
be noted that VAOPGCPREC 17-89 (O.G.C. Prec. 17-89) held 
that, in determining gambling income for pension computation 
purposes, gambling losses may be deducted from gambling 
winnings under 38 C.F.R. § 3.271(c) (1999).

Records reflect that in the February 1995 decision, the 
Committee stated that the Adjudication Division had charged 
the veteran with fraud due to his failure to report his 
gambling winnings and that the Committee agreed with that 
determination.  However, the current record does not include 
an administrative decision which made a specific 
determination of fraud on the part of the veteran and the 
statement of the case issued to the veteran did not include 
or discuss the standards of fraud as set out in 38 C.F.R. 
§ 3.1(aa)(2) (1999).  This is a clear violation of due 
process.

The Board finds that a determination on the question of 
waiver must be deferred until the issue of whether the 
veteran's improved disability pension benefits were properly 
terminated, effective February 1, 1990, is resolved and the 
basis for the denial of the veteran's claim for waiver has 
been clarified.  Accordingly, this claim is being REMANDED to 
the RO for the following action:

1.  The RO should issue to the veteran 
and his representative a statement of the 
case addressing the issue of whether the 
veteran's improved disability pension 
benefits were properly terminated, 
effective February 1, 1990, based on 
excess income.  Appropriate notification 
of the need to file a substantive appeal 
to perfect his appeal on this issue 
should be provided to the veteran.

2.  The RO should clarify whether the 
overpayment charged to the veteran was 
created as a consequence of a finding of 
fraud.  If so, an appropriate decision 
should be entered of record with 
consideration of the elements of 
38 C.F.R. § 3.1(aa)(2).

3.  Upon completion of the above, if an 
overpayment remains, the matter should be 
referred back to the Committee for 
further consideration.  If the Committee 
decision remains adverse to the veteran, 
the Committee should provide both the 
veteran and his representative with a 
supplemental statement of the case which 
includes a summary of the Committee's 
reasons for its decision as well as all 
additional appropriate laws and 
regulations, including 38 C.F.R. 
§ 3.1(aa)(2) if fraud is determined to be 
the basis for the denial of waiver of 
recovery of the overpayment.

After the veteran and his representative have been given the 
appropriate period of time in which to respond, the appeal 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to ensure due process.  No action is required by 
the veteran until he receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




